 


109 HR 1692 IH: Savings for Personal Education Continuation Tax Relief Act of 2005
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1692 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Ms. Hooley introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To repeal the application of the sunset in the Economic Growth and Tax Relief Reconciliation Act of 2001 to tuition programs which are qualified under section 529 of the Internal Revenue Code of 1986. 
 
 
1.Short titleThis Act may be cited as the Savings for Personal Education Continuation Tax Relief Act of 2005. 
2.Repeal of application of sunset in the Economic Growth and Tax Relief Reconciliation Act of 2001 to 529 plansSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to section 402 of such Act.  
 
